IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2627 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 102 DB 2019
                                :
           v.                   :           Attorney Registration No. 75528
                                :
ANDREA D. GOODRICH,             :           (Bucks County)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 3rd day of July, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Andrea D. Goodrich is suspended on consent from

the Bar of this Commonwealth for a period of six months. Respondent shall comply with

all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).